Case: 15-60718      Document: 00513439035         Page: 1    Date Filed: 03/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60718                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 25, 2016
HAROLD J. BLAKELY,                                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CITY OF LAUREL; SHANNON CARAWAY, Police Officer; DARLEAN
NORRIS, Police Officer; CECELIA ARNOLD, former Municipal Court Judge;
JACQUELINE JACKSON, Deputy Clerk; SONYA PAYTON, Complainant,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:14-CV-82


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       This case arises from Harold J. Blakely’s arrest based on charges filed
by his sister, Sonya Payton (“Payton”). Blakely sued the arresting officers, the
judge who issued the warrants, the deputy clerk, the City of Laurel (“Municipal
Defendants”), as well as his sister. He appeals the district court’s denial of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60718    Document: 00513439035    Page: 2   Date Filed: 03/25/2016



                                No. 15-60718
motions for default judgment and dismissal of his claims. Blakely’s notice of
appeal referenced “orders entered in this civil action on the 17th day of
September, 2015.” Federal Rule of Civil Procedure 3 states that the contents
of the notice of appeal must “designate the judgment, order, or part thereof
being appealed.” Fed. R. App. P. 3(c)(1)(B). Blakely’s reference to “orders”
entered on a certain date may pass muster. On appeal, Blakely does not
adequately explain his arguments or provide supporting authority. Arguments
not adequately briefed are deemed to be waived. U.S. v. Scroggins, 599 F.3d
433, 446 (5th Cir. 2010). Notwithstanding, his claims fail on the merits and
we affirm for the following reasons.
      First, Blakely filed a motion for default judgment against the Municipal
Defendants. The district court correctly denied the motion, finding that the
defendants had all properly appeared and defended the matter. Additionally,
in its order the court disposed of Blakely’s request to disqualify Defendant’s
counsel, Brett Woods Robinson, appropriately concluding that Blakely
presented no evidence of a conflict of interest or of defense counsel’s
impropriety.
      Next, as to Blakely’s motion for default judgment against Payton, the
district court was well within its discretion in denying the motion as
premature.     It was also proper for the court to decline to exercise its
supplemental jurisdiction over the claim against Payton, because it had
dismissed all claims over which it had original jurisdiction. See 28 U.S.C.
§ 1367(3).
      Finally, in its Memorandum Opinion and Order, the court thoroughly
analyzed the issues and accurately held that the Municipal Defendants were
entitled to immunity and that Blakely failed to assert valid claims for which
relief could be granted.
      AFFIRMED.
                                       2